 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBerettaU.S.A.Corp.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Cases5-CA-19389 and 5-CA-19645April 18, 1991DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn September 20, 1989, Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting and answering brief.The Respondent filed a response to the GeneralCounsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified2 and to adopt the recom-mended Order as modified and set forth in fullbelow.3The judge found that a statement made by Qual-ityControl Manager Donald Dean indicating thatthe Respondent would know who signed union au-'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Contrary to the Respondent,we agree with the judge that the com-plaint allegations of interrogation,threats, and impression of surveillanceare closely related to the charge allegations All these actions were partof the Respondent's unlawful course of conduct in seeking to defeat theunion organizing campaign at its Accokeek facility in the winter of 1987-1988.The judge's finding in this regard is therefore in accordance withour recent decisioninNickles Bakery of Indiana,296 NLRB 927, 928 fn7 (1989).We correct the following dates in the judge's decision.In sec. III,background,the last sentence of par. 1 should state, "From September1987 to October 4, 1988 ... " In par. 9 of the ,fudge's analysis, the dateof Pelletier's suspension should read January 18 not February 18.2 The Respondent excepts to the judge's drawing an adverse inferencefrom its failure to produce documentary evidence regarding Pelletier'spostsuspension work performance.We find it unnecessary to rely on anadverse inference referred to by the judge, but we agree with the judgethat the credited evidence does not demonstrate that Ronald Pelletier'sproductivity was deficientThe General Counsel has excepted to thejudge's failure to find thatthe Respondent created an impression of surveillance when Quality Con-trolManager Donald Dean stated to employee Fred White that he hadheard White was one of the people responsible for starting the Union andDean would be disappointed if this was true. We find it unnecessary topass on this allegation because it is cumulative and would not affect theOrder.3We shall modify the judge's recommended Order to order the Re-spondent to cease and desist from creating an impression of surveillanceand shall further modify the Order to conform to the judge's findings.We shall also issue a new noticethorization cards constituted "intentionally intimi-dating conduct." However, he found this statementwas not encompassed within paragraph 8 of thecomplaint,which alleged, inter alia, that the Re-spondent created an impression of surveillance.Rather, the judge found the statement constituted"misrepresentation through gross oversimplificationof Board procedures regarding union authorizationcards" and did not violate Section 8(a)(1) of theAct.We disagree.Respondent's witness employee Fred White testi-fied that at a metrology lab meeting in January1988 Dean stated: "If anybody signed the card, itwould get back to the labor relations board and thelabor relations board would have to give the nameand the numbers to the personnel office so thecompany would know, they would know." White'stestimonywas corroborated by employee EdgarRiviera.Contrary to the judge, we find that this state-ment is encompassed within the impression of sur-veillance allegation in the complaint.We also findthat the allegation was fully litigated.With regard to the merits, we find that such astatement as here made by a management repre-sentative to rank-and-file employees would have atendency to restrain or coerce them in the exerciseof their Section 7 right tosign unionauthorizationcards.We note in this connection that the state-ment is exceedingly broad, containing no limita-tions or qualifications on disclosure, that it wasmade in the context of contemporaneous unfairlabor practices, and that there was no justificationfor making it.We fmd that employees would rea-sonably assume from the statement in question thattheRespondent would inevitably learn of theircard-signing activities.Accordingly, we concludethat this statement created an impression of surveil-lance and constituted a violation of Section8(a)(1).S.E.Nichols, Inc.,284 NLRB 556, 577 (1987).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, Beretta U.S.A. Corp.,Accokeek,Maryland, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees as totheir own and other employees' union activity.(b) Creating an impression among employees thattheir union activities are under surveillance.(c)Discharging employees,withholding over-time work assignments, recording verbal warnings,giving unfavorable written performance appraisals,298 NLRB No. 27 BERETTA U.S.A. CORP.233denying wage increases, or otherwise discriminat-ing against employees because of their membershipin,sympathies for, support of, or activities onbehalf of International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW) or any other labor organization.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Ronald Pelletier immediate and full re-instatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition,without prejudice to his seniority andother rights and privileges, and make him wholefor- any loss of -earnings and other benefits sufferedas a result of its unlawful conduct in the mannerset forth in the remedy section of the judge's deci-sion.(b)Remove from its files any reference to theunlawful discharge of Ronald Pelletier, the with-holding of overtime work assignments from him,the record of a verbal warning, his unfavorablewritten performance appraisal, and the denial of awage increase and notify him in writing that thishas been done and that the discharge and other dis-criminatory personnel actionswillnot be usedagainst him in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Accokeek,Maryland facilitycopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.4 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate any em-ployees as to their and other employees' union ac-tivities.WE WILL NOT create an impression among em-ployees that their union activities are under surveil-lance.WE WILL NOT discharge, withhold overtimework assignments, record verbal warnings, give un-favorable written performance appraisals, withholdwage increases from, or otherwise discriminateagainst our employees because of their union mem-bership in, sympathies for, support of, or activitieson behalf of International Union, United Automo-bile,Aerospace and Agricultural Implement Work-ers of America (UAW) or any other labor organi-zation.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Ronald Pelletier immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position,without prejudice to his seniority orany other rights and privileges previously enjoyedand WE WILL make him whole for any loss of earn-ings and other benefits suffered as a result of ourunlawful conduct.WE WILL remove from our files any reference tothe unlawful discharge of Ronald Pelletier, thewithholding of overtime work assignments fromhim, the record of a verbal warning, his unfavor- 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDable performance appraisal, and the denial of awage increase and notify him in writing that thishas been done and that the discharge and other dis-criminatory personnel actionswillnot be usedagainst him in any way.BERETTA U.S.A. CORP.Paula Schaeffer-Sawyer,Esq.andBrenda Valentine-Harris,Esq.,for the General Counsel.RussellH.Gardner,Esq.andPeterD.Guattery,Esq.(Whiteford,Taylor & Preston),of Baltimore,Maryland,for the Respondent.JeffreyKReh, Esq.,Beretta U.S.A. Corp.,of Accokeek,Maryland,for the Respondent.DECISIONSTATEMENT OF THE CASETHOMAS R. WILxs,AdministrativeLaw Judge. Thiscase was tried before me at Baltimore,Maryland,on Jan-uary 24 through 27 and February 6 through February 9,1989, pursuant to chargesfiled on January28, 1988, inCase 5-CA-19389 and on May 2,1988,inCase 5-CA-19645 byInternational Union,United Automobile, Aero-space and Agricultural Implement Workersof America(UAW) (the Union or UAW),against Beretta U.S.A.Corp. (Respondent),a consolidated amended complaintand notice of hearing issued by the Board'sRegional Di-rector for Region 5 on August 25, 1988,and a timelyfiled answer.The pleadings raise the issues of whetherRespondent violated Section 8(a)(1) and(3) of the Actby reprimanding,disciplining,withholdingovertimework,withholding a wage increase,suspending and ulti-mately discharging its employee, tool-and-diemakerRonald Pelletier, because of his efforts on behalf of anunsuccessful union organizational effort at Respondent'sAccokeekfacility in late 1987 and early 1988, andwhether it violated Section 8(a)(1) of theAct by certainalleged acts of interference with employees'Section 7rights during and after that organizing effort,through itstoolroom supervisor,Linwood E. "Sonny"Green, itsquality control superintendent, Donald Dean,and its per-sonnel manager,Ralph J.Cole Jr.Posttrialbriefswere filed by the Respondent and Gen-eral Counselon April 13and 14, 1989.No brief was sub-mitted by the Unionwhichchose not to appear nor to berepresented at the trial.On May 15,1989,Respondentfiled an unopposed request to file a reply brief and areply brief addressed to General Counsel'smotion toamend complaint made in the brief.Respondent'smotionisgranted.The replybrief as well as the thorough well-written briefs of both parties were carefully evaluatedand considered.General Counsel's motion to amend willbe discussed below.Having reviewed the entire record in this consolidatedmatter,including the testimony,documentary evidenceand briefs, and based on my observation of the demeanorof the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONAt all times material herein, Respondent, a Marylandcorporation with an office and place of business in Acco-keek, Maryland (Respondent's facility), has been engagedin the manufacture, importation, and wholesale distribu-tionof firearms.During a representative 12-monthperiod,Respondent, in the course and conduct of itsbusiness operating, purchased and received at its Acco-keek,Maryland facility products, goods, and materialsvalued in excess of $50,000 directly from points locatedoutside the State of Maryland.Ifind that Respondent is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONI find that the Union is now, and has been at all timesmaterial herein, a labor organization within themeaningof Section 2(5) of the Act.III.FACTSA. BackgroundRespondent imports and distributes firearms at its facil-ity in Accokeek, Maryland, where it also manufactures aline of semiautomatic pistols. In the manufacturing proc-ess, gauges are utilizedto verify theaccuracy of the di-mensions of the mechanical components of a workingfirearm. Respondent's facility is divided into a number ofdepartments, including the tool and die department andthe metrology laboratory. The tool and die departmentconsists of tool and die makers who design, produce, re-place and repairgaugesand tool cutter grinders whosharpen the tools used in the manufacturing of firearmparts. Prior to September 14, 1987, the tool and die de-partment was supervised by Alex Nagy. The tool and diedepartment was supervised by Linwood E. Green fromSeptember 14, 1987, to October 4, 1988. From September1987 to October 4, 1987, Green reported to EngineeringManager Carlos Nagy.The tool and die department and the grinding roomare in immediately adjacent areas and are equidistant be-tween the two main productionareasat the rear of theplant building. The metrology laboratory (lab), is accessi-ble from the tool and die area via a corridor.The production process requires the continuous verifi-cation,maintenance, and/or replacement of about 3500gauges. In the lab, these production gauges are routinelyinspected, verified, and certified for the accuracy of theirdimensions pursuant to the government contractual re-quirements. These gauges vary in complexity of assemblyand number of dimensions. A gauge that fails a lab test issent to a tool and die maker who restores its accuracy byreworking or rebuilding one or all of its dimensions asrequired by the specified blueprint and work order. Afterthis restoration, the gauge is returned to the lab for rein-spection and certification of accuracy, or rejection andreturn to the tool-and-die maker. BERETTA U.S.A. CORP.235For the time material herein, Donald Dean, the qualitycontrol manager, was ultimately responsible for testing,inspection, receiving, as well as lab operations. The labsupervisor to whom the metrologists were directly re-sponsible was Pete Peterka.Until he assumed a different position in November1988,Ralph Cole Jr. was director of personnel and, assuch, responsible for a vast array of administrative dutiesfor about 400 or more persons employed at Accokeek.Cole was directly responsible to General Manager andExecutive Vice President Robert L. Bonaventure whowas responsiblefor production. Cole also reported toPresident Guido Lorenzoti in New York and to Ugo Be-retta in Italy. Of several managers subordinate to Colewas Carlos Nagy who, as toolroom and engineering de-partment superintendent, supervised 12 persons, includ-ing engineers, mechanics, draftsmen, and Green who, inturn, directly supervised the tool and die makers who,during the critical period of January-April 1988, at vari-ous timesconsisted of Pelletier, leadman LouisMento,Christopher Grice and, as of February, Daryl McDougaland Leonard Coke. Also previously employed in the tooland die department were Michael D. Ropach fromAugust 1987 to January 15, 1988, and William Gilbertwho quit in December 1987.Green also supervised the tool cutters and grindersand operated out of a cubicle office in the grindingroom. The tool cutters and grinders included about fiveor six persons, including Michael Datcher, Jeff Stivason,Jack Matos, Lazaros Tibbs and, until February 1988, Pat-rick Finnigan and Anthony Magrini. Hired in that de-partment in February 1988 was Timothy Friello.B.Union ActivitiesRespondent had been the subject of an unsuccessfulorganizing effort by the International Association of Ma-chinists Union (IAM) in the spring of 1987. Although theIAM withdrew from its efforts, no citation is made ofany unfair labor practice adjudication or even of acharge filing arising from that campaign. The testimonyof Cole and General Counsel witness Finnigan revealsthat Finnigan, a self-proclaimed rabid antiunionist, actedas a secret informant of these activities. According toCole, he did so upon his own, initiative.Credible, uncontradicted testimony from a variety ofwitnesses, including Green and Pelletier, reveal that thetwo of them had manifested a hostile working relation-ship during almost all of Green's tenure as toolroom su-pervisorwhich commenced from September 14, 1987,and preceded any UAW activity.Although there is no question of Pelletier's superiorskill as a toolmaker, the friction between the personalitiesof the two men led to Green's 1987 Christmas eve con-frontation with Pelletier wherein Green accused Pelletierof having a "bad attitude" and told him to look for an-other job. Pelletier attributed this hostility to his constantcomplainingof underpayment for the quality of work hehad performed. There is uncontradicted testimony ofPelletier'spersonality confrontationwithGreen andother workers in 1987 and that Pelletier was ordered tokeep out of the lab because of employee complaints. Pel-letier admittedly disregarded that order. Green testifiedwithout contradiction that, in November 1987, he con-fronted Pelletier and told him to write down on a ten-dered piece of paper just what he thought would makehim happy and that after some time provided for consid-eration, Pelletier merely entered a dollar symbol on thepaper. It is Greens uncontradicted testimony that Finni-gan demanded that Pelletier be kept away from him lestFinnigan "kill" him.Pelletier unsuccessfully tried to transfer to differentdepartments in June and October 1987. He testified that,during a confrontation with Green in October 1987, hewas admonished to perform his job duties the way Greenwanted them done and that thereafter he felt it necessaryto take care to "toe the line." It is lab employee White'stestimony that there appeared to be a running argumentbetween Green and Pelletier from the onset of White'shiring in July 1987. It is his credible, uncontradicted tes-timony that long before any UAW activity, Pelletier ex-pressed anxiety over the fact that his work was beingscrutinizedby Green and that he stated to White that hethus felt to be "under the gun."Uncontradicted evidence reveals that Pelletier whowas hired on March 2, 1987, did not support the IAMand actually opposed it. It is Pelletier's testimony that hewas responsible for initiating the UAW campaign bytalking to fellow employees and by contacting UAWagent Bob Miller and arranging a meeting at a Waldorf,Maryland motel in late October 1987. Pelletier testifiedthat it was he who notified employees of a November 1,1987 meeting at an Accokeek restaurant between an un-specified number of employees and UAW Agent Stoner.Pelletier also testified that he and Jeff Stivason were twoof six unnamed employees to serve on a UAW organiz-ing committee in late November 1987. He testified thatthe first discussion of the procedures for obtaining em-ployee executed UAW representation authorization cardsfor election purposes did not occur until a mid'-Decem-ber meeting at a Waldorf hotel with unnamed' and un-specified number ' of employees. Pelletier testified that"we" started distributingUAW cards on January 2,1988, of which 20 were distributed by him on his owntime and at breaktime at the plant and nonworktimeaway from the plant. Neither Stoner' nor Miller testified,and there is little corroboration of his early leadershipactivities.Stivason, a General Counsel witness, did notcorroborate this testimony. In fact, Stivason testified thathe was involved to the extent of wanting to know whathappened.Pelletier testified that on Thursday, January 7, 15 min-utes before his ' 3:30 p.m. quitting time, he entered theemployee parking lot and placed on employees' carsflyers announcing a union meeting that was to be heldthat night. The area is observable from within the plantpersonnel and production managers' offices, as well asseveral other areas. Pelletier testified that he observedQuality Assurance Supervisor Sherry Harrington silentlylook out onto the parking area from the cafeteria 20 to30 feet distant. Nothing was later said to him by any su-pervisor about the incident. Harrington, no longer em-ployed by Respondent, did not testify for either party. 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGreen admitted that Finnigan, as he did with respectto the IAM campaign, volunteered to Green "lots ofstuff" about the UAW organizing effort commencing inmid-January 1988, when Finnigan attempted to ingratiatehimself in Respondent's favor. Green confirmed White'stestimony that rumors of the UAW campaign spreadthrough the plant. Green placed theserumors as havingstarted in mid-January. Respondent witness White, a me-trologist, testified in direct and cross-examination that heoverheard a conversation between Green and Peterkaconcerning Gilbert and Pelletier, wherein Green statedthat Pelletier had been complaining about his wages incomparison to the wages paid to Gilbert and other work-ers whom Pelletier considered of inferior skill, that Pelle-tierwas a troublemaker who disliked the way the placewas run and wanted to take over Green's job and whoalsowas instrumental in organizingfor the UAW andwho would thus cause trouble in the toolroom. Whitewas not confident of the date of this conversation. Heplaced it variously at "a little before January," or"around that time." He testified that Gilbert had ceasedworking in December and returned in May 1988, butthat he thought Gilbert had still been employed at thetime of the conversation.Green testified that prior to January 15, he had nothad any awareness of Pelletier's pro-UAW activity. Headmitted, however, that his first awareness came whenNagy informed his that Pelletier was seen at 3:30 p.m.placing UAW flyers on employee cars in the plant park-ing lot.He was uncertain of the date. The January 7flyer distribution appears to be the only such distributionperformed by Pelletier prior to his discharge. I concludethat it was that incident which Pelletier had in mind andthat, in light of White's credible testimony, Green hadbeen apprised of Pelletier's union activity shortly afterJanuary 7.It is not clearwhether Nagy spoke of it toGreen prior to Pelletier's January 18 suspension. Howev-er, it is clear that Green's hostility toward Pelletier as aperceived troublemaker preceded the latter's union activ-ity but was also reinforced by awareness of that protect-ed activity. Union activity thus aggravated a poor rela-tionship between the two men.On January 13, 1988, the UAW filed a representationcertification petition with Region 5 of the Board seekingrepresentation for a production and maintenance unit atthe Accokeek facility. On the morning of January 15,Respondent had posted on all employee bulletin boardsand otherwise distributed a notification to employees ofreceipt, on January 14, of a UAW letter demanding rec-ognition based upon majority status as evidenced by"signed authorization cards." The notice signed by Bona-venture informed employees that the UAW was advisedof Respondent's disbelief of its claim and that it chal-lenged the UAW to a secret-ballot election. The noticethereafter stated that Respondent did not "believe aunionisnecessary" and characterized the UAW as "anotoriously strike-happy union [that] is especially unwel-come." The notice promised a forthcoming exposition of"why the UAW is not in your best interest, your family'sbest interest, and the best interest of Beretta U.S.A.Corp." The notice is not alleged to be unlawfully coer-cive and although Cole admitted that Respondent cam-paigned against the UAW, no other anti-UAW literaturenor mass anti-UAW communication was adduced intoevidence. Thus there is no evidence of a massive anti-UAW campaign of unlawfully coercive conduct, as weshall see, and the evidence of conduct violative of Sec-tion 8(a)(1) is limited to several alleged contained inci-dents involving Cole and Dean based upon the testimonyof two metrologists and Finnigan, and evidence of a ven-omous antipathy by Green toward Pelletier and intent topunish Pelletier for his union efforts based upon the testi-mony of Finnigan.C. The Credibility of Patrick FinniganIfFinnigan is to be credited, the General Counselwould establish not only conclusive awareness by Re-spondent of Pelletier's perceived leadership role in theUAW campaign but also a deep-seated hostility for thatactivity and an explicit intention to ultimately punish anddischarge him for that activity, as revealed by allegedconversations primarily between Green and Finnigan butalso peripherally with Cole.Finnigan is characterized by the General Counsel as awitness who commands belief in light of his reluctanceto testify, his antiunion bias and his past animositytoward Pelletier. Yes, it is quite clear that Finnigan wasfilledwith animosity toward the Union and Pelletier andalmost all other co-workers, but his demeanor and testi-mony revealed an even greater antipathy toward Re-spondent. His testimony, often in the form of an eager,rambling narration, detailed his tenure with Respondentwherein he, the only truly qualified toolmaker there, wasgrossly underpaid, his requests for raises continually ig-nored, and that he was lied to, that promises to him werebroken and that he was cheated by the Respondent anduncompensated for overtime work he performed.Although Finnigan testified that he voluntarily quit hisemployment,it isNagy's uncontradicted and credibletestimony that Finnigan's list of a frequent series ofthreats to quit unless given a raise was reacted to byNagy by acceptingit as a resignation.More significantly,Finnigan was extremely emotional in his description ofan ongoing contest between himself, Respondent, and theState of Maryland concerning an attempt to force Finni-gan to refund $585 of unemployment compensation paidto him. He bitterly testified:I am going to prove the fact that I was a worthyenough employee to earn my wages. I am not goingto give thema dime.I am goingto bring the wit-nessesin there and prove that I worked my ass offand worked better than anybody that was backthere in that grinding room. [The refund attempt] islike squeezing a rock.At that point, Finnigan apologized to the court for theopen manifestation of hostility.Finnigan pointedly remarked during his testimony thathe was forced to testify under threatened sanctions forsubpoena disobedience and that he was losing 2 weeks'wages as a result. This testimony is undermined by thefact thatFinnigandid not comply with General Coun-sel's subpoena to appear at the first day of trial on Tues- BERETTA U.S.A. CORP.237day, January 24. Indeed, after' the General Counsel as-serted to the court that Finnigan's whereabouts some-where in Georgia were unknown as late as Thursday,January 26, and after withdrawing paragraphs 5, 6, and 7of the complaint premised on his testimony, the Generalrested at 3:30 p.m. on that date. On Friday, January 27,the General Counsel was granted permission to reopenthe case-in-chief and to reinstate the withdrawn com-plaint allegations because Finnigan .had suddenly tele-phoned shortly after the record closed on January 26and offered to testify Monday, January 30. The trial wasadjourned to Tuesday, February 6, in accordance with apredetermined agreement on a resumption date becauseFinnigan was not yet present for the trial to continue onFriday. In cross-examination on Tuesday, February 6,Finnigan admitted that he had arrived in Maryland onMonday or Tuesday of the week before.I accept counselforGeneral Counsel's representation, but I must con-clude that since Finnigan had been in Maryland on Janu-ary 30 or 31, after having kept his whereabouts secretuntil January 26, that he must have had other business inthe State and was not present in Maryland on February6 solely as a reluctant witness, i.e., for some other reasonhe arrived in Maryland on January 30 and sought to ac-commodate his trial appearancewith his personalagenda. Furthermore, his demeanor revealed him to bemost eager to testify in disparagement of and adverselytoRespondent. I cannot accept the characterization ofFinnigan as a reluctant witness.Even more devastating to Finnigan's credibility are thenumerous and critical inconsistencies, contradictions, andimplausibilities in his testimony which in cross-examina-tion bordered on evasion, shifted quickly upon evidentcalculations, and was lacking in spontaneity.Finnigan's testimony was inconsistent and contradicto-ry on such important points as to the date of his aware-ness of Pelletier's union activities, the date of UAW or-ganizing activities, the substance of conversations withGreen concerning Pelletier, how he became aware ofPelletier'sUAW activities, the kind of socializing he en-gaged in with Green, the dates and nature of his conver-sationswith Cole, whether Cole frequently conspiredwith him or whether Cole rudely ignored his and as aninaccessible, indifferent, remote manager, the nature andsubstance of his conversations with Pelletier regardingthe UAW, as to whether Pelletier confidedto FinniganhisUAW efforts or, instead, reviled him as an "asskisser" and "company man," whether Pelletier revealedhis protested activities to Finnigan before Christmas 1987or whether , Finnigan was surprised to discover it byGreen's disclosure to him in January 1988, up to whichtime Finnigan at one point testified that he thought Sti-vason was the chief UAW protagonist and had beenaware only of the union activity of one other female em-ployee.His testimony is also marked by numerous im-plausibilities. Finnigan testified that Kopach and Pelletierboth disclosed their pro-UAW activity before Christmas1987 and that Green also identified to him Ropach as aUAW instigator. Kopach and Pelletier weresilent as toany UAW activity by 'Kopach, who had given notice ofquitting his job on' or about January 1 and was not likelyto have been interested at that time when UAW effortshardly went beyond the embryonicstage.Stivason vassupposedly identified as a UAW organizer and targetedfor retaliation, but, in fact, he was later promoted to asupervisory position. Further, at another point in his tes-timony, Finnigan quoted Green as referring to Stivasonas a mere "stooge" for Pelletier.Finnigan testified that Cole also expressed an explicitawareness of Pelletier's UAW activities and an intentionto get rid of Pelletier because of it as early as Thanksgiv-ing 1987, well before any rumors or overt UAW orga-nizing activity and prior to Green's disclosure to him ofit.Finnigan testified that a critical conversation withGreen, in which Pelletier's UAW activity and intendeddischarge were discussed, occurred before January 8 butthat Green in the same conversation just a few days aftercardswere distributed,well before the UAW petitionwas filed or before recognition was demanded, referredto a prospective meeting in Washington, D.C., afterwhich retaliation would occur. A Washington, D.C. pro-ceeding occurred much later in time.Finnigan's testimony was virtually limited to privateconversations not subject to corroboration.However,one critical conversation allegedly occurred in the pres-ence of Stivason wherein Green stated that Pelletierwould be discharged within a short period of time. Gen-eral Counsel witness Stivason did not corroborate Finni-gan.Finnigan mustbe discredited either whenconsideringhis bias and demeanor above or his inherently contradic-tory and implausible testimony above. Considered to-gether, crediting him becomes an impossibility. I there-fore credit his testimony only where corroborated. De-spite any serious deficiencies in Green's testimony andhis contradictions with that of other witnesses regardingother areas, I must accept his testimony where it con-flictswith that of Finnigan regarding their mutual con-versations. I therefore conclude that as Green testified,Finnigan was a self-appointed union activity informantwho deceptively observed the activities of fellow em-ployees and voluntarily reported them back to Greenand to Cole. I find also that based on the mutually cor-roborated or uncontradicted testimony of both witnesses,Finnigan on several occasions urged Green to "get ridof' Pelletier when he complained to Green about Pelle-tier's personal behavior and on one occasion Green an-swered, "don't worry about it I'm taking care of it." Iam unable to premise on Finnigan's unreliable testimonyuncorroborated by other record evidence that Finnigan'scomplaints to Green about Pelletier's behavior includedPelletier's union activities or that Green promised to orgave to Finnigan any indication of animosity toward Pel-letier for reasons other than the preexisting personal fric-tion between Green and Pelletier. Accordingly, reliableevidenceof unlawfullymotivated animusmust begleaned from evidence other than the testimony of Finni-gan.D. Other Evidence of AnimusGreen denied making an allusion to Pelletier's unionactivity in his conversations with Peterka. However, ImustcreditWhite who is a Respondent witness and a 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcurrent employee who had nothing to gain by testifyingadversely to Respondent and, moreover, was far moreconvincing and responsive than Green. Crediting White,Green's comments to Peterka reveal that Pelletier'sunion activities significantly contributed to Green's pre-existing animosity to and resentment of Pelletier's per-ceived objectionable behaviorand troublemaking arisingfrom personality antagonisms with Green and with otheremployees and Pelletier's own personal complaints of un-derpayment for his superior skills vis-a-vis other workers.Lack of certitude by White as to the date makes it diffi-cult to establish Green's awareness of Pelletier's unionactivity as occurring prior to mid-January 1988.The General Counsel adduced also the testimony ofmetrologist Edgar Riviera as evidence of Green's resent-ment of Pelletier's union activity. Riviera testified that,likeWhite, he overheard a conversation between the twosupervisors, Green and Peterka, in the lab after the Janu-ary 18 suspension of Pelletier. Green allegedly stated toPeterka that he was "glad that Mr. Pelletier was gonebecause he was a pain in the ass" because he kept puttingthe department in jeopardy talking about the Union.Green admitted that he told Peterka several times that heconsidered Pelletier "a pain in the neck" but denied theunion reference. I credit Riviera. He had the least moti-vation to testify adversely to his current employer. Re-spondent argues that he may have been vengeful becauseof a demand of a wage increase and an extended proba-tion. I conclude that, if anything, that would indicatethat he had a vulnerable relationship with Respondentwhich he would not lightly have aggravated. His de-meanor revealed more of polite objective cooperationrather thanan eagernessto testify adversely to Respond-ent.He was responsive and convincing.His testimony, inpart, parallelsWhite's testimony. He was convincing. Icredit him on this point. Thus, on a date after the Janu-ary 18 suspension but sometime before his discharge, Pel-letier's union activity was added to other past conductwhich Green found objectionable in that on that date hesomehow perceived it as jeopardizing the toolroom.All complaint allegations of 8(a)(1) contained in para-graphs 5(a)-(d), 6, and 7 are premised on the discreditedtestimony of Finnigan and therefore must fall. The Gen-eral Counsel in the brief at page 21, footnote 9, moved toamend the complaint to allege that Ralph Cole violatedSection 8(a)(1) of the Act in early 1988 by soliciting em-ployees to engage in surveillance. Respondent opposedthe option. This allegation is based upon Finnigan's testi-mony only firstraised in cross-examination.The failureto amend at trial, as was done with request to certainother testimony, is not explained. Respondent claims thatthe incident wag not fully litigated.I disagreeand acceptthe amendment. However, I agree with Respondent thatFinnigan's testimony of this incident is confused and un-certain as to date and union involvement.Furthermore,it is self-contradictory of his relationship and communi-cations with Cole. Accordingly, I find no merit in the al-legation.The remaining evidence of unlawful interference withemployees' rights offered to support an inference of un-lawful discriminatory motivation toward Pelletier is pre-mised on the testimony of Riviera and Respondent's ownwitnessWhite.Riviera testified that in late January, Dean conducteda meeting with Harrington, White, Peterka, himself, andline inspector Sloan in the lab. In cross-examinations heplaced themeeting ashaving occurred at an unspecifiedtime after he had received in the mail a letter from Bona-venture addressed to all employees which, according toRiveria's innocuous testimony, referred to the unioncampaign. He claimed that it was not the January 15Bonaventure letter adduced into evidence by the GeneralCounsel, but rather a different document. In direct, exam-ination,Riviera testified that at the late January meeting,Dean produced a letter that Bonaventure had issued andwhich disclosed that the Union had claimed 65 percentmajority status. The General Counsel exhibit does notrefer to a "65%" figure and no such a letter was ad-duced in evidence. Riviera testified that neither Deannor any other supervisor had made reference to theUnion prior to this "late" January meeting.Riviera testified as to what Dean told the five personsas follows:He told us, he proceeded to tell us that he didn'twant us involved in the union, that our departmentaccording to what he heard from Mr. Bonaven-ture's statement was not a bargaining chip and thatwe had it soft, that's why we pere a better paid de-partment and if we needed anything, the companywould make sure that we were compensated. Healso stated that if any of us would sign a union card,he would know about it.In cross-examination, Riviera testified that his pretrial af-fidavit accurately reflected a verbatim account of Dean'swords and therein it was recited that Dean stated thatthey were "well paid, that they didn't need a union torepresent them and if there is anything [they] needed,they would take care of it."White recalled the foregoing meeting. However, heplaced it as having occurred in early January and that itfollowed the publication by Bonaventure of a memoran-dum regarding the union campaign which Dean had alsobrought to the meeting. Dean's testimony and the senseof the credible record testimony as a whole leads me toconclude that the memorandum in question was in factthe January 15 communication, i.e., the General Coun-sel's exhibit.White testified that Dean told them that the qualitycontrol department was not part of the "union processthatwas goingon," which ratherwas a processdirectedat production and lower paid, lower skilled workerswhom the Union wanted to exclude from the bargainingprocess.White testified that Dean stated that the Re-spondent was "trying to match anything that the Unionwas offering," and trying to "get people satisfied withinthe company," and that he, Dean, "did not,per se,reallywant anybody in quality joining the Union." In cross-ex-amination, he testified that Dean also stated:If anybody signed the [union] card, it would getback to the labor relations board [which] would BERETTA U.S.A. CORP.239have to give the name and the numbers to the per-sonnel office so the company would know, theywould know.Riviera testified that on some unspecified date "aroundsummer"1988 after the discharge of Pelletier,Dean en-gaged him and White in a conversation. Riviera testified:"At one time it was rumored the Union had infiltratedsomebody on the production line and Mr. Dean made astatement for us to find who it was." In cross-examina-tion,Riviera characterizedDean as having made thestatement"jokingly,"and thatWhite responded byasking him if he knew the union infiltrator but that Deansaid he did not. In cross-examination,Riviera then placedthe conversation as having occurred in mid-May.White admitted that he had several conversations withDean and did not recall all of them.He testified that inMay 1988,there were"rumors flying around that therewas a guy working either on the frame line, slide line orband line, that was sent there to check out what wasgoing out-a union informant. . . "He could not recallhaving discussed the rumor with Dean and Riviera northatDean had asked them to discover the informant.Both he and Riviera testified that they made no effort todiscover the identity of the person.White testified that within a few days after the mid-January lab meeting he and Dean engaged in a privateconversation inside the lab office. This conversation hadbeen preceded by several visitations to the lab by Pelle-tierwho' came with parts for accuracy verification andwho used the occasion to solicit unsuccessfully White'sunion support. According to White, thereafter Dean ap-proached White and stated:Fred,I heard you were one of the ones instrumen-tal in starting this union?If you are, I would bevery disappointed. I wouldn't think you would sosomething like that.White purportedly responded that he did not "care oneway or another about the union"and had no desire tojoin it but that if the production employees wanted it"that was their business."White placed this conversationas occurring"a little bit after January." He testified thatPeterka was present but was uncertain as to whether Gil-bert was also present.Gilbert,however,was supposedlyabsent during January. At the trial, the General Counselamended the complaint by adding the allegation thatDean gave the impression of unlawful surveillance bythe foregoing statementtoWhite.Dean was called to not only rebut Riviera but also Re-spondent's own witness White. Dean was a thoroughlyunconvincing witness.He lacked conviction,certainty,and spontaneity and had to be led through a series ofcategorical denials that were often preceded by a lack ofrecollection of the events and statements attributed tohim. In cross-examination,he was evasive and lackedrecollection of the most rudimentary elements of themid-Januarymeeting. I do not credit his testimonywhere it conflicts with White and Riviera. As betweenWhite and Riviera, White was the more certain,sponta-neous, and convincing witness, and I give his testimonymore weight than Riviera.Riviera also testified to a brief encounter with Cole inhis office in March 1988, which Riviera claimed he initi-ated because of the delay of his performance review anddelay of his request for a pay raise. Riviera testified thatduring that meeting Cole referred him to Dean but tookthe occasion to ask him if he had been "pestered" by theUnion with a union card. Riviera testified that he an-swered that he "just minded my own business in the laband I wasn't involved in all that." That was the totalityof the conversation.E. The January 15 Confrontation and theJanuary 18 SuspensionPelletier did not report for work on Friday, January 8,1988.He, Kopach, and grinder" employee Magrini tooksick leave for that day, which also happened to be, theday of a severe snowstorm.On the morning of Friday, January 15, Green distrib-uted the employee paychecks from which Ropach's, Pel-letier's,and Magrini's had subtracted pay for January 8.The testimony of the three employees is inconsistent asto the events leading up to a confrontation between themand Cole, Nagy, andGreeninGreen's office cubicle.January 15 was Kopach's last date of employment. Pelle-tier testified that in the morning he individually askedGreen foran explanationof the deducted pay and Greenstated he would investigate and that later in the after-noon Kopach told Pelletier he would go to the frontoffice and ask for an explanation from'Nagy and, uponreturn, told him Cole was not there. He testified that at1:30 p.m. Cole appeared on the shop floor and waved toPelletier,who was at a workbench 10 feet away, tocome to the cubicle where the two other employees andthree supervisors -were already in place. Pelletier testifiedin cross-examination that he did not personally seek' ameeting with Nagy but that_,Kopach told him he hadsought to discuss the matter with the personnel depart-ment,Green, and Nagy as well, and that Kopach did notproffer any explanation to Pelletier for the check short-age, nor did they discuss any snow day pay policy whichwas-first mentioned later at the meeting.Kopach testifiedthat he did indeed make individual inquiry of Green,Nagy, etc., but that he did not discuss it with either Pel-letier,Magrini, or anyone else and that the next eventwas that he returned to his job sometime after lunchuntil, after about one-half or 1 hour, he, Pelletier, andMagrini were all summoned into the cubicle office atwhich time Kopach first made the assumption that theyall shared the same problem. By all accounts,Magrinidid not converse with Pelletier and Kopach about theshortage in his own check but rather complained individ-ually 'toGreen. He testified that the next event came inthe afternoon when he was individually summoned tothe shop cubicle office where all the other participantshad already gathered, and at which he was virtuallysilent.There was, therefore, no clear joint discussion of acommon problem nor agreement to do anything about it,even under Pelletier's account.However, I creditKopach that even he did not discuss his paycheck short-age with Pelletier prior to the meeting.Kopach had less 240DECISIONSOF THE NATIONALLABOR RELATIONS BOARDof an interest in the proceedings, but his testimony gener-ally favored Pelletier. He was thereforea lessbiased wit-ness than Pelletier.Complicating this scenario is the testimonies of Re-spondent witnesses Green, Nagy, and Cole, which alsoare pregnant with contradictions. Green characterizedthe initial employee complaint as a joint action whenGreen had raised the no pay for no evidence of sickleave on a snow day policy to them even prior to thecubicle confrontation.According to him, Magrini pro-ceeded to obtain documentary evidence of illness fromhis toolbox, i.e., a medicine prescription, while Pelletierand Kopach jointly and irately demanded a meeting withCole. This contrasts with the employees' account thatthey were summoned to a meeting and there presentedwith the snow day no-sick pay policy.There are further inconsistencies between Green andCole as to the sequence and time of events leading to theconfrontation.Furthermore, Cole testified that Greenhad contacted him several times complaining that he washaving difficultyin explainingthe snow day, sick paypolicy to the three employees and solicited Cole's help,and therefore he decided to meet with the employeeswith Nagy and Green. Cole testified that upon his arrivalwith Nagy at the cubicle, he found the three employeesalready present with Green. Nagy testified that the em-ployees entered afterward.The participants in the cubicle confrontation, as wellas bystander witnesses for both parties, testified withvarying degrees of contradiction and inconsistency, notonly between witnesses of opposing parties but also be-tween witnesses for the same party. Respondent wit-nesses tendedto portray Pelletier as the principal com-plainer.General Counsel witnesses tended to emphasizeKopach's participation, not only establishing a concertedflavor but also demonstrating that Pelletier was not theonly vociferous protesting employee. Certain commonelements canbe gleaned from this array of conflictingtestimony.I conclude that Cole told the employees that Respond-ent deducted the snow day, sick day pay because no evi-dence of illness had been presented as requested by anunwrittencompany policy.Magrini,the virtually silentparticipant, at one point or other removed himself fromthe dispute by presenting evidence of illness which wasaccepted. The confrontation occurred for the most partinor just outside of an extremely confining cubicleoffice, aggravated by the presence of office furniture anda filing cabinet. Pelletier and Cole faced each other withonly inches of space between them. Despite Pelletier'scontrary, hesitant, evasive, shifting, and unconvincingtestimony,I credit other General Counselwitnesses, aswell as Respondent witnesses' testimony that he wasupset and "intensely emotional" during the meeting, thathis face was flushed, that he did "gesticulate" in Cole'sface by either pointing or waving his hands, that heshouted or loudly protested Cole's explanation to adegree unnecessary to be heard from several inches dis-tance, that he protested that he had been "cheated," thathe suggested absurd conclusions to be drawn from theexplained policy, i.e., no sick pay unless the sun hadshone, etc., that he demanded that Cole then and therewrite down the company policy and sign his name on apad of paper with a pen, both of which he thrust inCole's face while Cole was backed up against a file cabi-net.I find that Cole's version of what occurred is support-ed by more consistent, convincing testimony of all wit-nesses of both parties than that of Pelletier or any othercontradictory General Counsel witness. I therefore fur-ther find that Cole did not shout nor reciprocate withany overt gesticulation of his own, that Pelletier explicit-ly accused Cole of contriving the snow day policy and,in effect, implied that Cole was lying about theexistenceof a past nonwritten policy, that Nagy did lean forwardto lightly touch Pelletier and try to calm Pelletier, thatthe meeting broke up in consequence of Pelletier's out-burstwhich dominated the confrontation and that theentire scene in which Cole was demeaned by Pelletierwas observed and overheard in relevant part by employ-ees in the shop area, as well as by employees Kopachand Magrini.Cole testified that he had been affronted by Pelletier'sbehavior and thereafter consulted with Bonaventure whoconsidered the incident to be of serious enough nature towarrant an unprecedented 30-day suspension! Testimonywhich characterized Pelletier's conduct as unprecedentedwas not effectively rebutted. On Tuesday, January 19, ina "counseling session"between Cole,Nagy, Green, andPelletier,Cole informed him that he was suspended for30 days and he was served a written reprimand whichstated that he was disciplined because of his "verballyabusive [behavior] and yelling at Mr. Cole from closerange in front of several witnesses" which was "extreme-ly insubordinate, disrespective [sic] and disruptive ofcompany morale ...." The document also statedfurther incidents of insubordination, or any actioncontrary towork rules or regulations will begrounds for additional disciplinary action, up to andincluding termination.Cole told Pelletier that had he spoken at the cubiclemeeting inthe same civil manner as they were then con-versing, he would not have been suspended. Pelletier tes-tified that he responded:Ralph, we were not in this office. We were in alittle crowded office, and everybodywas shouting.This constituted the totality of Pelletier's verbal reactionto Cole. Significantly and contrary to his testimony, Pel-letier thus conceded to Cole that he had shouted buttried to justify his conduct only by theunfounded asser-tion that all participants had shouted, and that thecrowding in the office somehow diminished the aggres-siveness of his behavior. More significantly, he did notverbally challenge nor demand explanation for thechar-acterization of his behavior as insubordinate and threat-ening, save for his refusal to sign a copy of the repri-mand.Thus Pelletier received the first discipline or repri-mand during his tenure at the facility. It should be notedthat he had not been formally reprimanded for any of hispast behavior nor had any past conduct been document- BERETTA U.S.A. CORP.241ed nor had it been referred to in the reprimand of Janu-ary 18.Although the nature of the discipline was unprec-edented,so also was the nature of his conduct which, inthe absence of union animus,would reasonably be per-ceived to be insulting,demeaning,insubordinate,even ifnot threatening behavior,to a high-levelmanagerial em-ployee. The nature of the punishment was not demon-strated by the General Counsel to be of a disparately ex-cessive nature.F. Postsuspension Events Leading to DischargeDuring his suspension,Pelletier's union activities hadbeen focused upon by Respondent as discussed above,and he had been the subject of an unfair labor practicecharge filed by the Union on January 28 and its investi-gation by the Board.On Thursday,February 18, Pelletier appeared at theplant toolroom about 6:30 am.in preparation for the 7a.m. shift.There he had a conversation at his tool benchwith tool grinder Michael Datcher.They were joined bythe recently hired tool-and-diemaker, Leonard Coke,who was introduced to Pelletier by Datcher.Coke askedPelletier what he thought of the facility as a place of em-ployment.Pelletier told him that as an employee just re-turning from a 30-day suspension,he was the wrongperson to ask that question.Pelletier testified that whenasked,Coke identified the machine he was assignedandthat he, Pelletier,warned him to be "real careful" be-cause the last person assigned to that machine had beendischarged,that the machine was the fault of malperfor-mance,i.e.,not the operator; and that when he did any"close work to use an indicator."Datcher corroboratedhim. Pelletier testified that the conversation"kind oftrailed off"and that the other two employees left theroom and he proceeded to the back of the shop to con-vergewith leadman Louis Mento. Datcher testified,however,thatMento had been within normal hearingdistance throughout the conversation. In cross-examina-tion,both Pelletier and Datcher admitted that Pelletiertold Coke that the last employee assigned to the machinediscussed had been' "unjustly" discharged.(Pelletier'sconversation with Coke is not alleged to have constitut-ed concerted protected activities.)Pelletier testified that when he spoke to Mento at 6:45a.m., he asked him whether employees still had to askpermission"to go to the bathroom";thatMento askedwhat he meant;that he explained; "You know to take ashit,"and that Mento answered`yes." Pelletier testifiedthat he then proffered some cigarette coupons to Mentowhich were refused.,According to Pelletier's testimony,the next event appears to have occurred about 9 am.when he was summoned to the office by Green and ver-ballywarned by Nagy to cease harassing people and"bad mouthing"the Company lest he be fired.Pelletiertestified that upon his expressing incredulity,Nagy ex-plained only to the extent that he had heard that employ-ees had complained of harassment and, specifically, thatMento reported his statement to the new employee thatif he worked on that particular machine,he would endup discharged.Pelletier testified that his response toNagy was that he merely wanted Coke to be careful be-cause the last operator of the machine was fired,and thatin any event he was on his own time.Just how the incident was reported to Green, who inturn reported it to Nagy,is the subject of inconsistenttestimony between Respondent witness Grice who over-heard it,Mento,and Green. But what was reported toNagy, according to Green and Nagy,was that Pelletierdid warn the new employee to be careful because thelast operator of that machine was fired and that you hadto ask the "right people"in order to use the toilet facili-ty.Grice's testimony did not refer to the toilet facilityremark.Mento testified that he heard Pelletier make thatremark which was directed to Coke.He admitted that hecould not hear all of the conversation,which occurred20 feet away,because at the time he had an uncorrectedpartial hearing loss and that the other parts he did nothear were reported to him by the"grapevine" and byGrice,who in turn testified that he did not report the in-cident.(Grice thus also contradicts Green who testifiedthat not only did Grice report the incident to him inMento's presence but that Grice also strongly objectedto Pelletier's downgrading of Respondent and Pelletier'sremarks to a new employee and reported that Pelletierhad also told Coke About the toilet facility restriction.)According to Mento,he reported to Green what he hadheard from Grice which, according to him,included thetoilet reference.Mento failed to reveal any direct meet-ing between himself, Grice,and Green on the subject.Nagy testified that Green had reported to him thatmorning that"several" employees had complained tohim about Pelletier but that the only incident describedby Green was the Coke conversation. He did not orderGreen to describe the nature of these other"complaints."No supervisor bothered to ask Coke about the incident,and neither party produced Coke as a witness.Green tes-tified that he did tell Nagy that "people were complain-ing already[about Pelletier upon his appearance forwork that morning and] I'd had several complaints ofharassment already."His testimony indicates that he didnot describe the nature of these other complaints toNagy prior to Pelletier's admonishment, but' that later inthe day he told Nagy that he thought that Pelletier was"going to drive me crazy." According to him,Nagy in-structed him to keep Pelletier working and"keep himaway from everybody else so that there won't be anyharassment."Green testified that he assigned Pelletierjobs on the opposite side of the toolroom so that hecould not"contaminate"the new employees.It is curi-ous that despite the testimony of General Counsel's wit-nesses, none of Respondent'switnesses testified to anyreference by Pelletier to an "unjustified"discharge of theprior operator of Coke's machine.Nagy'spersonnel file recordation of the event datedFebruary 18, 1988, fails to describe the specific nature ofthe harassment but rather reflects that the definitiongiven Pelletier at the time was:Harassment of employees is disrupting productivityand morale and unless he stopped at once I wasgoing to fire him. 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThus, Nagy was prepared to proceed to discharge if Pel-letier continued conduct of which only one incident wasactually described by Green and in which the victim,Coke, was never even interviewed, nor was Pelletier'saccount solicited and ignored when proffered and whichwas based upon a complaint and report by employeeGrice who testified that he made no such report.Green's recordation of the event was dated February23, 1988, and sets forth even more curious factors. It re-cites thatMento had complained that Pelletier on themorning of February 18 had asked him questions abouthis earnings,thatGrice complained that he would not"tolerate continued verbal abuse of the company [i.e., thesingleCoke incident]" and that Pelletier's comment toCoke was reported to have beenmade in an"intimidat-ing manner."In addition to the already noted inconsistencies andcontradictions and noncorroboration by other witnesses,there is nothing in the testimony of Grice or Mento withrespect to Pelletier's "intimidatingmanner." Grice per-ceived it to be some kind of "standing joke." In anyevent, he claimed he did not even report the incident.Moreover, Mento testified that although Pelletier and hecustomarily discussed their relative overtime compensa-tion, and that not always, but at times, he did feel both-ered by Pelletier's questions of his exact earnings, he hadno recollection of complaining about it upon Pelletier'sreturn fromsuspension.Furthermore, he failed to testifythat he had ever made any strenuous complaints about it.In view of the lack of mutual corroboration,internaland external inconsistencies, and contradictions in thetestimony of Respondent's witnesses, which was accom-panied ineach instance with a lack of certitude and con-viction, I must credit Pelletier's version of the events ofFebruary 18. Furthermore, regardless of whether Pelle-tier actually used the words "unjustly discharged" toCoke or rather implied it, that verbiage was not whatwas reported or claimed to be reported to Nagy.Nagy testified that on February 18, he decided that be-cause of Pelletier's attitude displayed on his first dayback, he therefore instructed Green to ceaseassignmentof the such sought after overtime to Pelletier. Nagy testi-fied:Well, he had only been at work for approximatelytwo hours and he was harassing employees. I didn'twant him working overtime and harassing employ-ees during overtime.He denied that at this time he had any knowledge ofPelletier's union activities. In view of the prior evaluatedevidence and my conclusion that Green was aware ofPelletier's activities at this time, and in view of the ap-parent free flow of rumors in the plant and the testimonyof Green to the contrary, I find this testimony to be mostimplausible. Furthermore, the factual analyses reveal thatNagy's overtime order, as well as the reprimand to Pelle-tier based on harassment, is outrageously precipitous andpremised upon an extremely tenuous and specious expla-nation.Additionally,Nagy's testimony as to the reasonthat overtime was withheld from Pelletier is contradictedby Green. According to Green, this occurred at someunspecified date after Pelletier returned from the suspen-sion upon Nagy's instructions, not because of the Febru-ary 18 incident, but rather at some later date because ofan alleged slowdown in Pelletier's productivity. Greentestified:Well, [Nagy] said, "If [Pelletier's]not producing onthe regular eight hours, there's no need in havinghim wasteanother hour or two.Thus Respondent added a shifting explanation to an al-ready implausible one.The General Counsel offered testimony to support theallegation that Pelletier was denied overtime opportunityin the case-in-chief. In light of Nagy's testimony, theissuewould appear to be settled. Yet, the Respondent inthe brief characterizes the General Counsel's testimonialevidence as unreliable, citing in particular the testimonyof new employee McDougall. The Respondent also citesPelletier's overtime records revealing 11 hours of over-time worked from February 18 to April 1, 1988, which isno more than the overtime that McDougall performeddespite his contrary testimony. Similar inconsistency iscited inMagrini's testimony and his overtime records.Yet, Respondent concedes that Pelletier was denied someovertime but, without explaining the shifting untenablereasons proffered by its witnesses, merely characterizesthe motivation as lawfully motivated.Pelletier testified that after the February 18 warning,he concluded that his job was in jeopardy and that hetook care to work more cautiously and to remain at hiswork station to a maximum degree by avoiding visita-tions to the in-plant refreshment vending machines. Re-spondent asserts that during the same period of time, Pel-letier's quantity of production declined and that his per-sonalrelationship with Green was deliberately exacerbat-ed by Pelletier'smanner inthe execution of his duties.On or about March 11,in a meetingwith Nagy andGreen, Pelletier was given a formal written appraisaldatedMarch 9 which had been signed by Cole, Green,andNagy.The evaluation set forth that Pelletier's"output has been low in recent months," that he "wastesa lot of time during work production hours," that he wasthe subject of employee complaints, and that he was in-subordinate, uncooperative, and had an attitude that hin-dered productivity. Pelletier was informed by Nagy thathe would not receive a raise at this time because his pro-duction was low and he had a bad attitude. Pelletier tes-tified that he refused to sign the appraisal because he didnot agree with it. Pelletier testified that he had neverbeen previously warned that his work output was low.However, he testified that Green told him around thefirst of the year in his office that although the quantityand quality of his work was fine, he ought to look foranother job because of his poor attitude. In about mid-March, Green called Pelletier to his office and warnedPelletier that his production was low and that he was notputting out enough work. Pelletier testified that he re-sponded that he was working as fast as he could and thathis timesheets would prove it but that Green did not di-rectly respond. Green's testimony was silent as to thetimesheet assertion.Green testified that he suggested BERETTA U.S.A. CORP.243ways of improvement in productivity. At approximately3 p.m. on Friday, April 1, GreensummonedPelletier tothe front office. Nagy, Green, and Jeffrey Reh, in-housecounsel for the Company, were present. Nagy informedPelletier that hewas being terminated because theamount of work he produced was not commensuratewith the amount of money he was being paid.Pelletierresponded that he was producing more than he ever had.Nagy disagreed,and thereafter Pelletier was escorted outof the plant after retrieving his personal property.Green identified a cryptic document dated March 21,1988, as the personnel file recordationof themid-Marchdiscussion.The April 1personnel status notice subse-quently issued to Pelletier stated as the reason for dis-charge:low productivity, poor attitude . . . his poor atti-tude results in less than adequate production output.Except for one instance of direct observation by Nagy,himself not a toolmaker, the observation, evaluation, andconclusions of Pelletier'swork productivity rests uponGreen. Neither the General Counsel nor Respondent ad-duced documentary evidence upon which an objectivecomparison can be made of the amount of work per-formed by Pelletier and the other toolmakers before andafter the period of Pelletier'ssuspension.During thepostsuspension period,Nagy purportedly relied uponGreen's representations to him that Pelletier was not per-forming at a quantitative level commensurate with hisskill and pay.In turn,Green testified that his conclusionsof Pelletier's productivity were based upon his observa-tion of Pelletier.These were,in the final analysis, subjec-tive comparisons.According to Respondent's witnesses,there were over 3500 different dies and gauges,virtuallyeach of whichwas unique.Numerical productivity com-parisons allegedly could not be made because each jobdiffered as to the number of dimensions that might needto be repaired.At one point in mid-1987,the toolmakers and grinderswere ordered to maintain timesheets of time spent oneach job. Nagy testified that the purpose of that instruc-tion was to inculcate into the employee "the discipline ofmaintaining records," because at the time Respondenthad contemplated,but since abandoned,an intention tocomputerize its operational records. Nagy testified thatbecause the computer project was abandoned, the accu-racy of records turned in by the employees were neverchecked or verified and "nothing" was ever done withthose records.He admitted in cross-examination that thetimesheets continued to be handed into Green until atleastmid-1988 and that Green kept possession of them.Thusemployees and supervisors continued on with atime-consumingtask supposedly for noreason at all.Green testified that he merely stored these monthlyrecords in his filing cabinet and did not even reviewthem"because there was no reason to." He characterizedthat evidence of productivity as "trivial."In cross-exami-nation, he testified that those timesheets and the workorders were the only records of what the employees hadworked on fora specificperiod of time but that thework orders were just "stuck in a corner also." He testi-fied that those documents were destroyed in October1988,when he was succeeded as the supervisor. Theconduct of Respondent in either deliberately destroyingor at least failing to preserve the work records of Pelle-tier and coworkers during the pendency of this litigation,of which Pelletier's work productivity is a key issue, isstarkly inexplicable.No justification or explanation isproffered either at trial or in the brief. Indeed, the time-sheets themselves do not reveal the complexity of the jobnor the number of dimensions to be repaired but, togeth-er with work order and blueprints, the probative valueof such records is clear. Also not explained by Respond-ent is the rationale of running a business subject to timeconstraints of contractual commitments,without havingmaintained the most rudimentary grasp and control ofthe monthly, if not daily, objective productivity of em-ployeeswhom it purports to evaluate for quantity aswell as quality. As Green points out, comparisons aredifficult but there have been situations,as he alleged oc-curred with Pelletier,when certain conclusions can begained where two employees worked ' on similar, if notcompletely identical,projects.Despite growing assertionthat he made such a comparison,unfavorable to Pelle-tier,no effort was made to document the comparison byreference to job number, job order, or blueprints, nor didhe even attempt to describe it verbally. Not only is suchbehavior implausible on its face,but it becomes evenmore incredible in light of Green's testimony that whenhe made his complaint to Nagy during the postsuspen-sion period, he was directly ordered to document Pelle-tier'sproductivity failures.Thus Respondent had beencharged with Pelletier's first unfair labor practice allega-tion on January 28, a first complaint had issued onMarch 11 and, on April Fools' Day, Pelletier was dis-charged and yet no effort was made to objectively docu-ment Pelletier's alleged work deficiency other than acryptic conclusionary file entry by Green.The General Counsel, attempting to rebut testimonyby Green that Pelletier was assigned only the mostsimple of jobs because of a drastic downturn in produc-tivity,adduced the unrefuted testimony of Pelletierwhere he compared a specific job he worked in refer-ence to a subpoenaed blueprint which demonstrated thepart to have been of a multidimensional,i.e.,complex,nature.Respondent correctly argues that those two ele-ments, timesheet and blueprint,fail to disclose how manydimensions actually needed repair. But, clearly, somework orders existed at one time that, when correlated tothe timesheets and the blueprints, might have establishedobjective productivitycomparisons.Furthermore, Pelle-tier had been a prime,if not sole, repairer of gauges inthe toolroom which consisted of a limited number of em-ployees. Some work had been performed outside of theshop. If Pelletier's performance had been so grossly defi-cient, total toolroom productivity would have been af-fected.Some records must have existed to demonstratetotalproductivity and/or the ratio 'of toolwork per-formed outside the shop. None was proffered, and nosuch documentary comparison was ever 'made.Respondent and the General Counsel! argue that eachof the other had the burden of such proof. The evidence 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreveals that neither Green nor Nagy made anyeffort atany time to effectively compare Pelletier's pre- and post-suspension productivity by resorting to the then-accessi-ble data.Nagy,instead,readily relied on Green's alleged-ly weekly conclusionary denigrating characterizations ofPelletier'swork level.The isolated observation by Nagywas not done with any degree of expertise by him northoroughness of investigation as to justify any generalconclusions.The testimony of Green and Nagy,with re-spect to the issue of the lack of an objective basis fortheir conclusions,isunconvincing,implausible, and un-worthy of credence and compels an adverse inference.Indeed,Green's demeanor betrayed a pronounced reti-cence and hesitancy,and almost abashment,when he de-scribedNagy'sultimate conclusion that Pelletier hadcaused the entire department to lag behind in its workand that Pelletier must be discharged.Green testified, "Idid like I was instructed." With that testimony, Greensuddenly became silent, put his hands to his head, hesi-tated for a lengthy pause before he proceeded with histestimony.He manifested a palpable lack of conviction.Though somewhat more controlled in his demeanor,Nagy also failed to communicate that kind of spontaneityindicative of candor.Imust discredit both Nagy andGreen.IcreditPelletierwho testified that his workquantity and quality remained as high and as complex asithad been prior to his suspension when he had been re-garded as Respondent'smost talented toolmaker respon-sible for the vital work of gauge repair and rebuilding.The "poor attitude"thatwas also attributed to Pelle-tier in the termination justification also fails to withstandthe scrutiny of the evidence.Even had Pelletier dis-played a "poor attitude" toward his supervisor,the evi-deuce reveals that Pelletier's attitude had been toleratedlong prior to his union activity,apparently because of hishigh quality of work performance.The "poor attitude"accusation exhibited upon return was discredited in theforegoing analysis of the Coke and Mento incidents.However,Pelletier'spoor attitude allegedly persisted.Green testified that Pelletier wasted time by continuallyasking him simple work-related questions for which theanswers were self-evident for a toolmaker of his superiorskill and ability.Green testified that this particular mani-festation of postsuspension,poor attitude was somethingnew. The onlyspecific example Green was able to recallwas an unidentified job which called for the building ofa duplicate part from a prototype sample provided toPelletier.Allegedly,Pelletier demanded blueprints whichGreen claimed were unnecessary and Pelletier also snide-ly asked whether Green wanted him to duplicate thescratch in the sample.Pelletier testified that he recalledno such situation wherein an inadvertently scratchedprototype sample was involved.With respect to blue-prints,he testified credibly,without contradiction, thatblueprints are not necessarily a frivolous accessory toprototype duplication of an old sample part or gauge, be-cause the actual dimensions may have been worn byusage and thus may deviate from the blueprint dimen-sion.Grice was called upon by Respondent to corroborateGreen,but he was unable to cite any specific,or evengeneric,example to support his general conclusion thatPelletier asked Green unnecessary questions. Moreover,he testified that he actually overheardsuch questioningby Pelletier more of Mento than of Green, and Mentocomplained to him that Pelletier would drive him crazy.Grice testified that he also complained directly to Greenthat Pelletier had been bothering him with his opinionsand asked Green to speak to Pelletier about it. In cross-examination, he testified that he made these complaintstoGreen well prior to Pelletier's suspension, not after-ward. He also admitted that from his observation afterthe suspension, Pelletier did not change the methods inwhich he performed his work, i.e., a slow methodicalanalysis of the project prior to execution. He testifiedthatwhen Pelletier raised questions about his work, itwas done in a serious,not sarcastic, demeanor.In redi-rect examination, he again testified that Pelletier's workhabitswere essentially unchanged after the suspensions,with the exception that he asked more questions ofGreen and Mento. When pressed by the court for somedegree of specificity as to the frequency of these ques-tions, he testified:Iwouldn't say a thousandtimesa day, maybe onceor twice and not every day. Imean it wasn't contin-ual. . . . there could be a few days in between.Respondent witness Mento testified as to the Coke in-cident, and the following testimony was elicited by Re-spondent counsel:Q. Did you ever talk to Mr. Green about Mr.Pelletier on any other occasions?A. Not that I can recall.Q. You never said anything to [Green] about Pel-letier other than that one time?A. During what time?Q. No, at any time?A. Not necessarily, unless he had a problem ofsome kind.Q. What kind of problems would you talk about?A. Broken tools or, anything just to get youupset.Q. Upset?A. Upset.Q.... what do youmean ... ?A. Saying the wrong things at the wrong timeand other problems like that, I can't remember stufflike that, it's been so long. I am involved in a lot ofthings so far as being a lead man-there is otherstuff involved. I have been busy.When pressed further, Mento recalled an incident where-in Pelletier became angered with Mento for identifyinghim to Green as the person who broke a certain tool. Incross-examination, he placed the incident as having oc-curred before Christmas 1987. In direct examination, hetestified that after his suspension, Pelletier did not talk tohim "too much at first." When asked Whether he dis-cussed his wages with Pelletier, he then narrated the dis-cussion analyzed above, which he placed as occurring "amonth after that suspension," which apparently means a BERETTA U.S.A. CORP.245month after the return from suspension. Mento testifiedthat as leadman, he observed Pelletier's work. The mosthe could testify about the difference, if any, in Pelletier'swork habits was that "he slowed down a lot."Respondent's testimony as to Pelletier's postsuspen-sion,project execution, and attitude toward Green isthus generalized,vague,uncertain,inconsistent and mu-tually uncorroborated, if not contradictory. I discredit it.Green testified further that Pelletier spent excessivepostsuspension time in the metrology lab where he re-quested excessive, unnecessary verifications of his workaccuracy. However, Green also testified that the lab su-pervisor, Peterka, had complained of this conduct wellback in November 1987. White corroborated Green as toPelletier's lab visitations but, in cross-examination, he ad-mitted that this occurred early on in December 1987.Green's own testimony undermines the reliability of histime references and, indeed, his entire credibility as toPelletier's work performance.When cross-examined as to the March 9 evaluation ofPelletier'swork, specifically the characterization thereinof its productivity decline "in recent months," Greenwas hesitant and evasive and defensive in tone of voice.At one point, he asserted that Pelletier actually slowedhis productivity prior to the suspension. He testified asfollows:By Ms. Sawyer)Q.Well, I'm trying to find out from you, whoyou say you wrote this evaluation what you meantby "recent months" [sic].A. Yes. Say from January one, I will narrow itdown that far.Q. From-are we talking before his suspension orafter his suspension?A. Before. He started going down hill before.Q. He started going down hill January 1st?A. Yeah sure. Make it January 1st.Q.Well, is that when it happened? You were thesupervisor?A. I don't know all these dates. I don't rememberall these dates.Q. You have no idea they-you don't rememberwhat you meant when you said "recent months"?A. Yes, the past few months. Okay. Yeah. Janu-ary 1st.When directed to the same evaluation's assertion of co-workers' complaints of harassment, he testified that itcovered the same period, i.e., from January 1, 1988.When asked about whether the insubordinate accusationin that evaluation referred to the January 15 incident, hetestified as follows:A. I would say somethingelse-combine it all.Q. And what else was it referring to?A. The way he was towards me.Q. Tell me what you mean.A. Always pulling my chain, just being a generalpainin the neck.Q.What period of time are we talking about forthis insubordination?A. The whole time he was employed there.When questionedagain asto the productivity decline, henow placed its commencement as prior to Christmas1987.The testimony of Respondent's witnesses regardingPelletier's postsuspension work performance and attitudetoward supervision, I find to be vague, generalized, shift-ing, inconsistent and mutually noncorroborated in part,and in part outright contradictory. Coupled as it is withwitness demeanor of hesitancy, uncertainty and evasion,I find it not credible. The conclusionary testimony ofPelletier as to his own work performance, self-serving asit is, thus remains not effectively rebutted and thereforecredible.G. AnalysisThe credited evidence establishes that Pelletier andGreen maintained a hostile relationship prior to anyunion activity. However, prior to that activity, Pelletierhad never been formally reprimanded for poor work per-formance or productivity nor disciplined. Any miscreantbehavior by Pelletier was tolerated.When Green became aware of Pelletier's union activi-ties, it reinforced his animosity toward Pelletier by com-pounding Respondent's perception of him as a trouble-maker. Green thereafter visualized Pelletier's union ac-tivitiesas jeopardizing his department.Green'sunionanimus is in accord with the animus demonstrated byDean and the anxiety revealed by Cole in his interroga-tion of Riviera. It is also in accord with that of Bonaven-ture who in his letter cited the UAW as "notoriouslystrike happy," "especially unwelcome," and one whichhe implied risked the security of the employees, the em-ployees' families, and Respondent's own enterprise.DuringPelletier'ssuspension,hisunion activitiesbecame clearly known to Respondent. Moreover, theUnion filed an unfair labor practice charge based on theJanuary suspension, the investigation of which furtherhighlighted Pelletier's associationwith the undesirableUAW. After Pelletier returned from the suspension, hewas subjected to discipline and reprimands which wereunwarranted and contrived. On April 1, he was dis-charged. The reasons proffered for that discharge arepremised upon the shifting, inconsistent, uncorroborated,subjective, impressionable testimony demonstrated aboveto be unworthy of belief. Moreover, the adverse actionsuffered by Pelletier subsequent to his suspension andconcurrent with Respondent awareness of his union ac-tivity, so demonstrably false or unfounded as to necessi-tate an inference of some other motivation.With respect to the 8(a)(1) and (3) discrimination alle-gations, the question must be answered as to whether theGeneral Counsel has met his burden of proving Re-spondent's unlawfulmotivation as obliged byWrightLine,251 NLRB 1083 (1980), enfd.:622 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982).The Board stated inWright Line,we shall henceforth employ the following causationtest in all cases alleging violation of Section 8(a)(3)or violations of Section 8(a)(1) turning on employermotivation. First, we shall require that the General 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel makea prima facieshowing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once this is established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct.The Supreme Court answered affirmatively the ques-tion of "whether the burden placed on the employer inWright Lineis consistent with Sec.8(a)(1) and 8(a)(3) aswell as with Sec. 10(c) of the [Act] which provides thatthe Board must prove an unlawful labor practice by a`preponderance of the evidence"' [citation of Sec. 10(c)omitted].NLRB v. Transportation Management Corp., 462U.S. 393 (1983).InWright Line,the General Counsel had adduced evi-dence of employer knowledge and hostility directed toan employee of admirable work record because of thatemployee's active role in a union organizing campaign,suspect timing of the adverse action,departure from pastdisciplinary practice, and the lack of significant impact ofthe reason advanced for the cause of adverse actiontoward the employee. InTransportationManagement, asimilar factual pattern involved a departure from pastpractice.A variety of factors can thus give rise to an in-ference of unlawful motivation sufficient to establish aprima facie case.In cases involving alleged discriminato-ry group or individual layoffs, the Board has frequentlycited the factors of suspect timing, coupled with hostilitytoward employee representation in support of finding aprima facie case. See, for example,Balch Pontiac Buick,260 NLRB 458, 463 (1982);Dutch Boy, Inc.,262 NLRB 4(1982);Acme Die Casting Corp.,262 NLRB 777 (1982);Rain Ware, Inc.,263 NLRB 50 (1982).It is my conclusion that the General Counsel has ad-duced sufficient evidence upon which to infer that thepostsuspension adverse action toward Pelletier up to andincluding his discharge was at the very least, in part ifnot wholly, motivated by pro-UAW activities. I furtherfmd that Respondent has failed to meet its burden ofproof by notdemonstratingwith credible, probative evi-dence that Pelletier would have been disciplined, repri-manded, and discharged after his suspension in the ab-sence of any union activity. Therefore, I find that it vio-lated Section 8(a)(1) and (3) of the Act by denying Pelle-tier a wage increase and overtime assignments,by issuingan unfavorable performance appraisal, by the February18, 1988 written recordation of a verbal warning as al-leged in an unobjected posttrial motion, and by the April1, 1988 termination.With respect to the 30-day suspension, I cannot findsufficient credible and certain evidence upon which toconclude that on February 18, Respondent was suffi-ciently aware of Pelletier's close identification with theunion effort and manifested a sufficient degree of animos-ity toward him because of it on that date to warrant aninference of unlawful motivation. Nor do I find sufficientevidence that Respondent was motivated by the allegedconcerted nature of Pelletier's January 15 protest ratherthan the proven subordinate nature of his protest. Itherefore find it unnecessary to determine whether, infact, the protest was concerted rather than individual.Nor do I fmd it necessary to determine whether Pelle-tier'sFebruary 18 conversation with Coke constitutedconcerted protected activity.With respect to the 8(a)(1) allegations of the com-plaint, those related to Finnigan's testimony have alreadybeen found to be unsupported by credible evidence. Withrespect to the conduct of Dean set forth in complaintparagraphs 8, 9, and 10, Respondent alleges that they areuntimely under Section 10(b) of the Act because they areallegations not encompassed within the original charge.Respondent cites G.W. Galloway v. NLRB,856 F.2d 275(D.C. Cir. 1988). The facts herein are distinguishable.Acts evidencing antiunion animosity are clearly relatedto a charge alleging an unlawfully motivated dischargein violation of Section 8(a)(1) and (3) of the Act. Theseallegations are therefore not untimely alleged.Complaint paragraph 8 alleges that at the January labmeeting, Dean solicited grievances, implied promises ofincreased benefits, etc., and created the impression ofsurveillance.My conclusions as to the statements byDean at that meeting are premised on White's testimonywhen it conflicts with that of Riviera because of hisgreater certitude of demeanor and clarity and detail intestimony. Riviera had the poorer recollective ability.The credible evidence reveals that Dean, in effect, ex-pressed Respondent's aversion to UAW representation,that it had a policy of trying to keep employees satisfied,and that employees would get from it the same benefitsas a unionwould try to obtain. I find that these com-ments constitute generalized campaign propaganda, thatno grievances were solicited and that no promises wereimplied or expressed as to benefits that would be grantedon condition of union rejection. With respect to the mis-representation through gross oversimplification of Boardprocedures regarding union authorization cards, thoughthis I fmd to be intentionally intimidating conduct, I donot find it encompassed within the paragraph 8 com-plaint allegation which, on its face, must be dismissed.Complaint paragraph 9 alleges that Dean solicited em-ployees to report on union activities, The testimony ofRiviera as to this incident which purportedly involvedWhite, was not corroborated by him. As to union refer-enced conversation, White was a most responsive witnessand very credible. It is unlikely he would have failed torecall this incident in light of the various antiunion state-ments of Dean that he did recall in response to Respond-ent's own questioning. Furthermore, in addition to Rivi-era's lack of certitude and his reference to Dean's jokingdemeanor, and without further context, I cannot confi-dently fmd that the evidence supports the complaint alle-gation.Paragraph 10 alleges that in March 1988 Ralph Coleinterrogated an employee, i.e., Riviera, concerning unionactivities.The conversation occurred in the office. It istrue that Riviera was there on his own initiative becauseof the denial of a wage increase following his probation-ary period. However, thatenhanceshis vulnerability inthat situation rather than minimize the coerciveness ofthe context as Respondent argues. Riviera was in a sensi-tive position. His job performance was scrutinized as un- BERETTA.U.S.A. CORP.247favorable and he was particularly sensitive to his em-ployer's approval. In that context, Cole's detention andquestioning of him as to his and other employees' unionactivities clearly tended to be coercive. I find paragraphcomplaint 10 to be meritorious.The complaint was amended at the hearing to allege ascoerciveDean's conversation withWhite in January1988 elicited, in part, by Respondent's direct examina-tion. It is alleged that Dean thereby created the impres-sion of surveillance of union activities. That conversationcame within a day or two of Dean's union referencedcomments to the assembled lab personnel wherein he ex-pressed Respondent's opposition to the Union and toldthe employees that any union card execution by employ-eeswould ultimately become known to Respondent inconsequence of Board procedures. The implication insuch a statement is that the employee is being fore-warned that cognizance will be taken of an employeeaction considered adverse to Respondent's interest. Theeffect of such pronouncement would patently tend to in-hibit a free exercise of employee rights guaranteed by theAct.Within that context, and shortly after White's sup-port for the Union was solicited in the lab by Pelletier,White was confronted by Dean who expressed disap-proval and chagrin over the rumor that White had beeninvolved with the incipient union organizing effort. Theconfrontationwas such that White's response was ex-pected and was given. Whether White had or had notengaged in union activity up to that point is irrelevantbecause after such a direct, personal interrogationthrough accusation by the quality control manager in theabove-described context, it would reasonably tend to dis-courage any protected activity. However, the amendedcomplaint allegation is confined solely to that of impliedsurveillance. Inasmuch asWhite referred to the preva-lence of rumors in the lab regarding union activities andPelletier's overt discussion with him regarding the Unionin the lab, I do not find that White would tend to con-clude that Dean had acquired his knowledge from un-lawful surveillance rather than access to freely propagat-ed rumors and casual observation. The amendment, as al-leged, does not have merit.On the entire record, including the amendments to thecomplaint, the amended answer and the stipulations ofthe parties, I make the followingCONCLUSIONS OF LAW1.As foundabove in the findingsof fact,Respondentis an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act,and the Union is alabor organization within the meaning of Section 2(5) ofthe Act.2.Respondent violated Section 8(a)(1) of the Act bythe conduct of its supervisor, manager, and agent Colewho coercively interrogated an employee concerning hisand other employee's union activities.3.Respondent violated Section 8(a)(1) and (3) of theAct in that it took the following adverse employment ac-tions against Ron Pelletier because of his union activities:(a)The withholding of overtime work assignmentsfrom February 18, 1988, to April 1, 1988.(b)The February 18, 1988 recordation of a verbalwarning.(c)The March 11, 1988 unfavorable written perform-ance appraisal.(d) The March11, 1988 denial of a wage increase.(e) The April1, 1988 discharge.4.The above found unfair labor practices interferewith the free flow of interstate commerce.THE REMEDYHaving found that Respondent engaged in unfair ]laborpractices in violation of Section 8(a)(1) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent unlawfully withheldovertime workassignments and a wage increase and dis-charged employee Ronald Pelletier, I recommend thatthe Respondent be ordered to offer him immediate andfull reinstatement to his former position or, if that posi-tion no longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority and other rightsand privileges, and to make him whole for any loss ofearnings,including the denied March 11,1988 wage in-crease, suffered as a result of its unlawful conduct by,payment of a sum equal to that which he would haveearned absent the discrimination, with the backpay andinterest computed in accordance with the formula setforth in F.W. Woolworth Co.,90 NLRB 289 (1950), andwith interest, to be computed in the manner prescribed inNew Horizons for the Retarded,283 NLRB 1173 (1987). Ishall also recommend that any reference to his termina-tion be expunged from his employment records.Having'faund that Respondent unlawfully disciplinedand, adversely appraised Ronald Pelletier, I shall recom-mend that any reference to his discipline of February 18,1988, and performance ' appraisals of March 1988, be ex-punged from his employment record.[Recommended Order omitted from publication.]